Title: To John Adams from William Tudor, Sr., 17 January 1817
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Friday Evening January 17th.
				
				The reproof I received in your Letter of the 11th. & which I was favoured with only last Evening would have been more keenly felt if I had not written you one in the Morning. And now once more permit me to beg your Indulgence untill I can be relived from the daily Toil I am subjected to by the Duties I owe to the S. J. Court which now sits both forenoon & afternoon six Days in the week, & will do so for a fortnight longer, and leaves me at Night with a mental & bodily Languor. Our Docket is loaded with Business, & the Gentlemen associated with me are averse to appearing in Court.I do rejoice that I have brought the old Gentleman “out” My Views were very different from those of the avaricious Fanatic Priest you mention. He was desirous of writing a Book which Should help his Purse and in some Degree restore the Reputation which his Imprudence & Conceit had so much tarnished. The energies of mind, & exalted Independence which he found in his Correspondent terrified the Man & made him shrink from a literary Converse which his narrow Soul could not appreciate.No, sir, I want to posses the Evidence that shall convince Posterity that the Vigour of Mind which led to the gigantic & extensive Plan of ensuring the Freedom of a Continent, & founding an Empire on the Basis of correct Liberty, & social Rights continued to a very late Period unimpaired; & grant to his Memory that Justice which Malice, Envy & Faction attempted to depreciate.You must not after such  specimens of Encouragement as you have kindly given leave me to the Regret of having fatigued or offended You.I have many more Inquiries to make, and you shall know them, if I obtain your farther Permission.The Freedom with which I write, you know how to excuse. My Letters are for yourself alone. Libellers, Demagogues & Englishmen with all their Dupes might place to the Score of Flattery, feelings which never fail to arouse my utmost Indignation against them all.I am most truly yours
				
					Wm Tudor
				
				
			